Citation Nr: 0335877	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1942 to February 
1946.  He died in May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in May 1986.

2.  The death certificate listed the cause of death as 
chronic obstructive pulmonary disease.

3.  Service connection was not in effect for any disability 
during the veteran's lifetime.

4.  A chronic respiratory disorder was not manifest during 
service and is not attributable to service.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the November 2001 rating 
determination and the November 2002 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Furthermore, in April 2001 and 
March 2003 letters, the RO informed the appellant of the 
VCAA.  It specifically notified the appellant of VA's duty to 
notify her about her claim, VA's duty to assist her in 
obtaining evidence, what the evidence had to show to 
establish entitlement, what information was still needed from 
the appellant, what the appellant could do to help with her 
claim, where and when to send the information, and where to 
contact VA if she had any questions or needed assistance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  All available treatment and service 
medical records have also been obtained insofar as possible.  
The appellant also appeared at a hearing at the RO in 
September 2002.  VA has met all VCAA duties.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

At the outset, the Board notes that the veteran's service 
personnel records reveal that he was stationed on the USS 
Northwind, USS Matchless, USS John Berry, USS Sidney Short, 
USS Calusa, and USS Santa Monica.  

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a lung disorder 
or respiratory disease inservice.  At the time of the 
veteran's February 1946 service separation examination, 
normal findings were reported for the respiratory system, 
bronchi, lungs, pleura, etc.  A chest x-ray performed at that 
time was essentially negative.  The veteran was noted to be 
physically qualified for honorable discharge.  

Treatment records subsequent to service reveal that the 
veteran was seen with wheezing in January 1959.  In September 
1959, the veteran was seen with complaints of a cough with 
green sputum.  In an August 1960 report, the veteran was 
noted to have been well up to five years ago when he 
developed pain in his chest, fever, and a cough and was 
subsequently hospitalized for pneumonia.  

In an August 1960 letter, the veteran's private physician, G. 
B., M.D., indicated that he was a little concerned about the 
veteran as he had rather marked emphysema.  Dr. B. stated 
that he was sure that the dust that the veteran worked in did 
not help him.

At the time of an April 1963 hospitalization, the veteran was 
diagnosed as having obstructive emphysema.  At the time of a 
November 1963 examination, the veteran was diagnosed as 
having asthmatic bronchitis.  At the time of a July 1982 VA 
hospitalization, the veteran was diagnosed as having chronic 
obstructive pulmonary disease.  

In October 2000, the appellant requested service connection 
for the cause of the veteran's death.  She stated that 
because the veteran was around a lot of guns, he was exposed 
to a lot of smoke.  She also indicated that it was her belief 
that the veteran was exposed to asbestos on board the ships 
he was stationed.  She noted that he had had breathing 
difficulties for many years and she felt that service 
connection for the cause of the veteran's death was 
warranted.  

Previously, there was an assertion of mustard gas exposure.

In response to the RO's request for a determination as to 
whether the veteran had been exposed to asbestos, the 
National Personnel Records Center (NPRC) indicated that they 
had no way of determining to what extent the veteran was 
exposed to asbestos during his Naval service.  It stated that 
the general specifications for ships during this period 
required heating surfaces to be covered with an insulating 
material and that it was highly probable that asbestos 
products were used to achieve this end.  NPRC noted that 
items that required insulation included piping, flanges, 
valves, fittings, machinery, boilers, evaporators, and 
heaters.  NPRC indicated that the probability to exposure to 
asbestos was minimal but that a positive statement that the 
veteran was not exposed could not be made.  

At the time of her September 2002 hearing, the appellant 
indicated that that she first met the veteran in 1952.  She 
stated that he was not in the service at that time.  She 
indicated that the veteran had wheezing and coughing at that 
time and told her that he had just gotten out of the hospital 
with pneumonia.  She testified that the veteran indicated 
that he had asthma when she first met him.  The appellant 
indicated that none of the physicians who treated her husband 
would state that his lung condition arose as a result of 
exposure to asbestos.  The appellant also testified that the 
veteran was a welder following service.  She stated that she 
had done some research and found that exposure to asbestos 
could irritate the linings of the bronchial tubes and cause 
an infection to set in, with the infection turning around and 
maybe causing bronchitis, which could then lead to emphysema.  
The appellant also noted that on one of the ships where the 
veteran had been stationed, there had been a problem with 
ventilation and that they had had to cut a hole to ensure 
adequate ventilation.  

Following the hearing, the appellant forwarded a report 
concerning the USS Santa Monica.  The report, dated July 21, 
1943, noted that an escape hatch had to be cut through the 
deck into the tween decks area which served as sleeping 
quarters for the armed guard.  The ventilation system for the 
armed guard sleeping quarters and mess hall was found to be 
entirely inadequate.  

In her December 2002 substantive appeal, the appellant 
indicated that it was her contention that the veteran's 
exposure to asbestos caused his pulmonary problems which 
caused his lung problems and led to his death.  

Service connection is not warranted for the cause of the 
veteran's death.  The service medical records are devoid of 
any complaints or findings of lung problems in service.  At 
the time of the veteran's February 1946 service separation 
examination, normal findings were reported for the 
respiratory system, bronchi, lungs, pleura, etc.  Moreover, a 
chest x-ray performed at that time was essentially negative.  
The first objective medical finding of chest complaints 
following service was in 1959.  In addition, at the time of 
an August 1960 report, the veteran was noted to have been 
well until five years earlier when he developed pain in his 
chest, fever, and a cough and was subsequently hospitalized 
for pneumonia.  Assuming that the veteran had lungs problems 
when he first met the appellant, their first meeting did not 
occur until 1952, more than five years after the veteran's 
separation from service.  

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's cause of death 
is related to his exposure to asbestos or mustard gas 
inservice are her own statements.  However, as the appellant 
has not been shown to be a medical expert, she is not 
qualified to express an opinion regarding any medical 
causation of the chronic obstructive pulmonary disease which 
led to the veteran's death.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).

While the Board notes that the NPRC indicated that it could 
not definitively state that the veteran was not exposed to 
asbestos, the current record fails to demonstrate any basis 
to link the veteran's death with his period of service, 
including as a result of exposure to asbestos.  There is no 
allegation that any competent evidence exists that 
demonstrates a connection to service.  In regard to possible 
mustard gas exposure, there does not seem to be any evidence 
that he was exposed, there is no evidence that he was in a 
location that used mustard gas, and the appellant did not 
report that the veteran had stated during his lifetime that 
he had been exposed to mustard gas.

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for the cause of the veteran's death is 
denied.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



